 NISSAN MOTOR CORPORATIONNissan Motor Corporation in U.S.A. and Local 492,United Automobile,Aerospace and Agricultural Im-plementWorkers of America(UAW). Case 36-CA-2781October 14, 1976DECISION AND ORDER.By CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn June 2, 1976, Administrative Law Judge DavidG. Heilbrun issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as herein modified .2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Nis-san Motor Corporation in U.S.A., Portland, Oregon,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as modified:1.In paragraph 1(b) substitute the words "In anyother manner" for "In any like or related manner."2. Substitute the attached notice for that of theAdministrative Law Judge.iWe agree with the Administrative Law Judge that this case is not appro-priate for deferral to arbitration. Members Fanning and Jenkins would notin any event defer to arbitration in this proceeding for the reasons set forthin their dissents inCollyer Insulated Wire, A Gulf and Western Systems Co,192 NLRB 837 (1971), and subsequent cases Chairman Murphy'agrees withthe Administrative Law Judge that "the very nature of this case dictatesnondeferral" inasmuch as it involves discipline of a steward in reprisal forhis grievance activities, and thus under any view ofCollyer InsulatedWirewould not be subject to deferralJoseph T. Ryerson & Sons, Inc,199 NLRB461 (1972), and cases cited in fn. 12 of the decision of the AdministrativeLaw Judge.2 In par 1(b) of his recommended order, the Administrative Law Judgeuses the narrow cease-and-desist language, "like or related," rather than thebroad injunctive language, "In any other manner," the Board traditionallyprovides in cases involving serious 8(a)(3) discrimination conduct, such asthat found here. SeeSpringfield Dodge, Inc,218 NLRB, 1429, In. 2 (1975)Accordingly, we shall modify the Order to, require Respondent to cease anddesist from in any other manner infringing upon employee rightsAPPENDIX397NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT suspend or otherwise discrimi-nate against any union committeeman in retalia-tion for his legitimate activity while processingemployee complaints or grievances pursuant tothe terms of the collective-bargaining agreementbetween us and Local 492, United Automobile,Aerospace and Agricultural Implement Workersof America (UAW).WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights protected under the NationalLabor Relations Act.WE WILL pay Dale Ballou his loss of earningswith interest while suspended during October1975.NISSAN MOTOR CORPORATION IN U.S.A.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at Portland, Oregon, on February 12, 1976,based on a charge filed I on October 2 (amended on No-vember 5), and complaint issued on November 25 allegingthat Nissan Motor Corporation in U.S.A., called Respon-dent, violated Section 8(a)(1) and (3) of the National LaborRelations Act, as amended, by suspending committeemanDale Ballou in retaliation for activities his own and otherpersons) of processing employee complaints or grievancespursuant to the collective-bargaining agreement betweenRespondent and Local 492, United Automobile, Aero-space and Agricultural Implement Workers of America(UAW), called the Union.Upon the entire record in this case, including my obser-vation of the witnesses, and upon consideration of GeneralCounsel's oral argument and Respondent's brief, I makethe following:FINDINGS OF FACTITHE BUSINESSOF RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent, a corporation, distributes Datsun automo-biles, parts, and accessories from a facility located in Port-1All dates andnamed months hereafterare in 1975,unless indicatedotherwise226 NLRB No. 56 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDland, Oregon.It annually sells products valued in excess of$50,000 and ships them to points outside Oregon. I findRespondent is an employer engaged in commerce withinthe meaning of Section2(6) and (7) of the Actand that theUnion is a labor organization within the meaning of Sec-tion 2(5).II.THE ALLEGED UNFAIR LABOR PRACTICESFacts and DiscussionThe current collective-bargainingagreementwasreached between the parties in April following a 3-monthstrike. Its provisions include those for "Union Agent Visit-ation," "Work Schedule" (relative to overtime staffing),"TemporaryEmployees and Subcontract Services," 2"Grievance- Procedure" (covering "any controversy, dis-pute or disagreement [arising] out of the interpretation orapplication of the provisions of this agreement" for whichthe "employee or his committeeman shall first attempt toresolve the issue with his immediate supervisor within [2]two working days of the date of the alleged violation"),"Arbitration" (under Federal Mediation and ConciliationService auspices) and "Discharge and Discipline" (prohib-ited as to regular employees "without good or sufficientcause" and requiring written notice at "the time of the dis-charge, suspension, or reprimand" action). Also, a "com-mitteeman" (shop) is contemplated with express entitle-ment that such person may "attend formal grievancemeetings" and "will be permitted a combined total maxi-mum of two (2) hours per week to investigate, adjust, pre-pare, etc., potential or actual grievances." 3Dale Ballou had been committeeman 4 years in whichtime25-30 grievances were filed. Of this total 12 arose inwasting during the period April through September. OnSeptember 22 the parties met with Ballou and WilliamHines,local president, both in attendance relative to apending grievance concerning Respondent's utilization oftemporary employees. The meeting had been arranged byLeslie Kelly, regional administrative manager, in "an effortto put the issue [use of temporaries] to bed once and forall.,, 4The word "petty" was introduced by Kelly and2The complete language on this subject,appearing in the contract as artIII, Sec S., isWhenever situations apse that require temporary additions to thework force, management may secure temporary employees from a sub-contractor. Such temporary employees, unlike probationary employees,shall not be subject to other conditions in this agreement. No tempo-rary employees shall be hired for a period to exceed ninety (90) days.No permanent employee shall be laid off while a temporary employeeis employed, nor shall temporary employees be used to fill any regularjob opening not to exceed ninety(90) days, except when a regularemployee is unable to work due to disability, vacation or leave of ab-senceSubcontract employees may be utilized to a maximum of twenty-fourhundred(2400)man hours per calendar year for assignments during theregular work week. NISSAN shall be able to use subcontract laborwithout restriction for overtime assignments,providedthe procedurescontained in Article III, SectionG-Work Scheduleare observed3Art. VI-General Provisions, Sec N Separate contract language alludesto the committeeman's (or alternate)function in terms of grievance proce-dure,weekly meetings with management,and shift representationpicked up by Ballou in the sense of disclaiming such a trait,but nevertheless promising to pursue any "contract viola-tion . . . through the grievance procedure." On September24, Ballou formalized the grievance of Don Hambrick, al-ternate committeeman, claiming discriminatoryharass-ment on the basis of race and union activities. This chargehad festered since early September and Lloyd (Bud) Hop-kins, warehouse supervisor, testified that duringthe meet-ing of September 22 union representatives,includingHines, "floored" him with this accusation. Kelly_ hadprobed internally whether any truth attached to the claimand by September 24 was satisfied it did not.5On September 27 (a Saturday) Respondent scheduled 5regular employees for overtime work and utilized an addi-tional 20 persons as temporaries. Bryon Tolle wasthe tem-porarily designated committeeman for the day. Early thatmorning a regular employee working this overtime shifttelephoned Ballou at home, urging that he appear andchallenge Respondent's use of temporaries in this manner.Ballou' agreed to and arrived about 9:30 a.m. He spoke firstwith Hopkins in terms' of a first-step grievance respectingthe situation, adding that he wanted to "pull the men"from the floor. In rapid successionBallouthen spoke pro-testingly with Northrup, Crouch, and Kelly. He was ad-vised that Tolle did not oppose the configuration of em-ployees and that pulling men would be construed as a"work stoppage."Ballouretired to the Union's upstairs of-fice space, attempting to reach Hines. When unable to doso, he spoke by telephone with a California-basedinterna-tional representative.Subsequently on September 29 Hines filed a writtengrievance for general "contract violations"asserting thatRespondent was refusing to replace quits, thuscausing "aoverload."While this' was occurringBallouapproachedHopkins early that morning and clainied his 2 hours'"uniontime" for the week relative to grievinguse of tem-poraries the prior Saturday. Later in the day Ballou soughtadditional "time off the clock that the Union would payme for." Hopkins checked with Northrupand Ballou wasdenied this additionaltime, adecision grieved in writinglaterthat day.By morning on September 30 Ballou had learned of asuspensionagainst employee Dan Distler. Upon arriving at4 Ballou had persistently contended, through written grievances and ver-bal protest to supervisors,that Respondent's practice in this regard wasimproper in terms of "intent that was said across to me in negotiations " Hisbelief was that Respondent's failure to replace three persons who quit dur-ing the strike cast impropriety on the practice of often routinely "bringingin" temporaries5 The subject escalated when Kelly wrote Hines on September 25, criticiz-ing him for utterances inimitable with the contract's preamble in which"harmonious relationship..stability and prosperity"of and between theparties appears as a basic purpose6Employees at the warehouse premises involved are supervised directlyby Hopkins who reports to Burt Northrup, parts depot manager A bargain-ing unit of Respondent's office employees is covered by separate contractBoth the warehouse and office units are part of amalgamated Local 492 andsome joint action occurs between them in respect to dealing with Respon-dent As a matter of line authority Jesse Crouch,regional parts manager, isin overall charge of the facility (Kelly reports to National Industrial Rela-tionsManager RonCabibi,a person located elsewhere)It is undisputedthat September 30 ends Respondent's fiscal year and this final week ofSeptember was its busiest from the standpoint of sales and warehouse oper-ations. NISSAN MOTOR CORPORATIONwork Ballow approached Hopkins, saying he had instructedDistler to appear that morning concerning this disciplinaryaction and he (Ballou) claimedthe right under article VIIto see him.' Ballou testified that Hopkins said-he "was outof union businesstime and that I could not represent [Dist-ler]," an answer that immediately stimulated another writ-ten grievance! As to this request, Hopkins testified that hesuggested Ballou use "abreak, lunch hour or after work"for the purpose.---The parties met during the afternoon of October 1 ongrievancematters.The earlier Hambrick grievance re-ceived third-step discussion and the fresh Distler grievancewas advanced to that level. Before the meeting ended Kellyalluded to an earlier "warning" of Ballou and advised himan immediate 5-day suspension was in effect. Balloupromptly left the warehouse. He received confirmation ofthis action by telegram at his home that night. After thismeetinghad progressed for about an hour, - Kelly de-termined (having given it "some thought prior") to suspendBallou.His verbatim testimony was:My reasons for suspending Mr. Ballou was that hehad made threats to harass the company, he had fileda repetitive grievance over the issue of temporary em-ployees, a grievance which had already been resolvedpreviously by a grievance which was withdrawn, andhe had filed a grievance without facts, namely, theracial discrimination grievance, and he abused thegrievance procedure and abused his office and respon-sibility to uphold the contract and the terms within.He was very-or, he threatened a work stoppage onSeptember 27, he was very disrespectful of Mr. Cabibi,the national industrial relations manager, and he gen-erally abused his office and responsibility.Ballou'ssuspension was grieved the next day and thematterpromptly groomed for arbitration. On October 30FMCS (having docketed the case as 76K06026) submit-ted a panel of seven' arbitrators to the, parties for selec-tion. Before this was done Ballou withdrew his grievancebased on an international representative's advice that thematter be pursued exclusively as a statutory unfair laborpractice?On these facts Respondent advances the threshold con-tention that an appropriate case for deferral underCollyerInsulatedWire,192NLRB 837 (1971), has been estab-lished.This direction is pressed' based on presence of a"specific provision" in the contract, procedural ripeness forarbitration, and Respondent's willingness to waive anytimelinessobjection so that arbitral action may conclude.7 This provides, in relevant part, that a "discharged or suspended employ-eemay [if he desires] contact a committeeman before leaving the ware-house."8This grievance, the one dated "September 29" on the same general point(both signed by Ballou as aggrieved and countersigned by Hines as commit-teeman), Hines' general "contract violation" grievance, and a fourth onefiled by Hines on behalf of employee Jacalyn Crawford are all marked asreceived by Northrup on September 30 at 2 55 p.m A separate grievanceconcerning Distler's- suspension was written by Hines on September 30 andismarked as received' by Northrup on October I at 1 40 p.m9Respondent desires that this matter be resolved in arbitration, and ex-pressly so stipulated at the hearing, with waiver of procedural time limits(referred to hyperbolically in the contract as "a statute of limitations")399Evaluation underCollyerfocuses first on whether a"contract and its meaning ... lie at the center of [the]dispute." Here any basic prohibition against "discriminato-ry layoff"on account of union activitiesis found obliquely;only by associatingthe subject(of "disciplinary layoffcases") to an "arbitrator's authority" and leaving for coun-tervailing weight the thoroughly comprehensive, expresslydetailed "management rights" which provides, as typicallyso in a strong (or "residualist") 10 clause of this type, forexclusive vestingof many "expressly [but not to limit] rec-ognized rights" including that of directing the workingforces through -"suspension [or] discharge." Significantly,however, the management rights clause also provides thatitnot be construed or exercised "[I]n contravention of therights of . . . any employee . . . under state arfederal law"(emphasis supplied). Also the touchstone, on which Re-spondent argues that deferral is appropriate—_the contractu-al prohibition against "discharge or [to] discriminate .. .with respect to. . . union activities"(emphasis supplied), ishoused under the contractual heading "Equal OpportunityProvision." These observations contrast greatly with lan-guage inNational Radio Co., Inc.,198 NLRB 527 (1972),dealing with management rights, the violation of which wasexpressly "subject to the grievance procedure" plus articleXIV plainly according stewards the'right of "free move-ment within the plant area for which they are responsible"and in the later case ofTodd Shipyards Corporation,203NLRB 114 (1973), where an independent contract articleentitled, "Discrimination and Union Activities" provided:The Company will not in any way discriminateagainstany employee or group of employees for presentingany complaint, dispute or grievance to their Foreman,Shop Steward, craft committeeman, or thePersonnelDirector in the manner provided by this agreement.) lFurther, the language of the bargainingagreementinUnit-ed States Postal Service,210 NLRB 560 (1974), quoted orparaphrased below, influenced a course of reasoning whichthe Board adopted as showing "[T]hat the contract doesprovide for a means of resolving the alleged 8(a)(1) viola-tions and that they are, therefore, cognizable under theterms of the collective-bargainingagreement", thus war-rantingCollyerdeferral:Article XVI ....No employee may be disciplined or discharged ex-cept for just cause such as, but not limited to, insubor-dination, pilferage, intoxication (drugs or alcohol), in-competence, failure to perform work as requested,violation of the terms of this agreement, or failure toobserve safety rules and regulations.Any such disci-pline or discharge shall be subject to the grievance arbi-tration procedure provided for in this agreement, which0 Harold W. Davey, "Contemporary Collective Bargaining," 3d ed, N.JPrentice-Hall, Inc (1972), pp 107-108iiThe issue inToddwas whether an alleged 8(a)(i) violation based onthreat of physical abuse directed by agents of Respondent toward a unionsteward should be deferred to arbitration on the basis of the above-quotedlanguage, read in connection with an art XXV of the same agreement pro-viding, in relevant part, that "no person shall hold the office of shop stewardunless he be an employee of the Companyin the craftwhichhe represents " 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould resultin reinstatement and restitution,includingbackpay.The balance of the section is concerned with the varioustypes of discipline which the Employer may impose pur-suantto the contracttermsdepending on the type of mis-conduct with which an individual employee may becharged.Article XVII, representation, provides that stewards maybe designated for the purpose of presenting and adjustinggrievances.Thatarticle alsoprovides the number of stew-ards which can be appointed in accordance with the num-ber of employees engaged at each Post Office or subdivi-sionthereof. The article also sets forth the rights of thesteward to represent employees during working hours andto presentgrievancesat that time.The foregoing recited paragraphs of the national collec-tive-bargainingagreement represent the contractual con-text under which the alleged unfair labor practices hereinarose.Itwould beunwiseto posit aCollyerdeferral on theinsufficient language of Respondent's contract; but be-yond that the'very nature of this case dictates nondeferral.As a doctrine,Coltyerpeaked with its extension to 8(a)(3)cases inNational Radio, supra, United Aircraft Corporation,204 NLRB 879 (1973), and application to Section8(a)(1) inTodd, supra.The Board's more recent decision to defer inU. S.Postal Service, supra,is illusory, since the rationaleadopted there (by the majority) "considered the fact that[the' steward's] suspension was settled and [he] has beenpaid the earnings he lost during his 3-day suspension andthat this was accomplished outside of the grievance andarbitration procedures of the contract." As the thrust ofCollyerweakened, anotherseries ofdecisions have force-fully taught that conduct suchas is allegedheregives riseto considerations that are not properly within the arbitralpale. InJoseph T. Ryerson & Sons, Inc.,199 NLRB 461(1972), the Board (Members Fanning and Jenkins dissent-ing based on their continued opposition toCollyer)de-termined to exerciseits jurisdiction in "protection of statu-tory rights" relative to whether (holding on the facts,it didnot) an utterance constituted a threat of reprisalagainst aunionofficial, "for his participation in the grievance proce-dure."More sophisticated analysis was employed in thesubsequentNorth Shore, Southwestern Bell, Morrison-Knud-senandU.S. Postal Service(another)cases12 from which,12North Shore Publishing Co.,206 NLRB 42 (1973),Southwestern BellTelephoneCompany, 212 NLRB 43 (1974),Morrison-Knudsen Company, Inc,213 NLRB 280 (1974) andUnited States Postal Service,215 NLRB 488(1974), respectivelyNorth Shoreinvolved a rank-and-file employee, whileSouthwestern Belliscolored by the employer's contention that grievanceentitlement had been forfeited.Morrison-Knudsenis the most significantarticulation of the point, although thisUS Postal Servicecase is also quitegermane.Itwas decided on multiple grounds that contract language leftuncertainwhether the alleged discrimmatee could maintain a breach of thecollective-bargaining agreementhad occurred, that deferral would other-wise nevertheless be inappropriate since action "[Iln a manner which im-pedes or otherwise prevents a duly authorized representative from utilizingthe established grievance procedure frustrates the very policy for which theprocedure was established [and when, as here] it is argued that this proce-dure is, in effect, an adjunct of the collective-bargaining agreement's griev-ance and arbitration provisions with adverse actions under the one beingcognizable under the other, such an impediment strikes at the very founda-tion of the grievance and arbitration mechanism and is and of itself groundsas most applicable here, the principle was forged that dis-crimination against a union steward for grievance-relatedactivities "[S]trikes at the foundation of that grievance andarbitration mechanism on which we have relied in the for-mulation of ourCollyerdoctrine." Current decisional law isnot disposed towards deferral here and I emphatically de-cline to so recommend.13for a refusal to defer," and that,finally,reasonable doubt was presentwhether substantial harmony of interest existed between the alleged dis-crimmatee and his collective-bargaining representativei3Respondent asserts that arbitrators in many cases have considered "is-sues similar to these presented in the instant case,"citingPortable ProductsCorp,9 LA 765,Bethlehem Pacific Coast Steel Corp,28 LA 369,ChryslerCorp,32 LA 719,Singer-Fidelity, Inc.,64-1 ARB ¶8376,Thiokol ChemicalCorporation,Huntsville Division,69-2 ARB¶8705; andPitman Manufactur-ing Company,69-2 ARB ¶8807 It is well to note this is so, however theeffect of modem, prearbitralCollyerdeferral largely reduces such decisionsonly to academicinterestPortable ProductsandBethlehemPacificare eachreadily distinguishable on their facts, whilePitmaninvolved discharge of anemployee who continuously complained of harassment and discriminationto the point that "reasonable basis" (satisfactory to the arbitrator as a mat-ter of abstract persuasion) existed for his discharge. InSinger-Fidelitythedischarge of a steward was upheld and his grievance denied on "rule ofreason" based on "a combination of behavior patterns," including an "ap-parently calculated campaign of harassment against Company officials"which far exceeded "the reasonable, permissible limits of a steward's behav-ior within a factory " The same general rationale applied inThiokolChemi-cal,inwhich "just cause" for discharge was found. InChrysler Corpthearbitration chairman found a "grievance was baseless and that Chief Stew-ard Y-was guilty of most improper activities in connection with the griev-ance " The applicable contract had a general "Purpose and Intent" pream-blewith promotion of "orderly and peaceful labor relations" andencouragement to the "fullest degree friendly and cooperative relations be-tween their (Corporation and the Union) respectiverepresentatives at alllevels."Further,a section18, "Abuse of the Procedure," provided that"management in a plant may present to the secretary of the localunion asgrievances any abuses of the grievance procedure by the Union, its ChiefStewards, its Plant Shop Committeemen, its Local Union officers, or otherrepresentatives or members of the Union "Authoritative writing in this area suggests the freewheeling discretion ex-ercised by arbitrators in their quasi-adjudicatory function. This authoritycontrasts sharply with finely differentiating evaluation of matters cognizableunder Sec. 7 and 8 of the Act Through widely read publications this lessdisciplined reasoning process, clearly legitimate in the forum of privatelycreated dispute (grievance) settlement procedure, elevates to the level ofdogma Thus, respecting "that unordinary contract called a collective bar-gaining agreement,"it is asserted.Arbitrators have in fact, imposed their own ideas of equitable and con-structive labor relations on the parties [through the exercise of] creativeaction which `invites inquiry beyond the often futile or artificial searchfor non-existent intent and encourages explicit consideration of suchfactors as the purposes of the parties and the institutional needs ofcollective bargaining,justice and fairness between the parties,the inter-ests of third parties, and the public interest' James A. Gross, "TheLabor Arbitrator's Role. Tradition and Change,"The Arbitration Jour-nal,25. 221 at 232 (1970)An unworthy passage of Respondent's brief "direct[s] attention to J. BSuedri,d/b/a Northside Electric Company,151NLRB 34, as to claimedaffirmance of certain language appearingin the TrialExaminer's Decisionas published on p. 42 The language then quoted in Respondent's brief isactuallydicta,as the Administrative Law Judge (then TrialExaminer) ex-pressly found it "clear from all the evidence in this case that [ChargingParty] was discharged for neglecting his work as an employee of the Re-spondent-not for the purpose of discouraging membership in the Union."More significantly, and directly at odds with the representation of Respon-dent's brief, the Boarddeclinedto affirm this language byfootnoting itscustomary phraseologyas followsIn adopting the finding that [Charging Party] was dischargedfor cause,and not in violation of the Act, we do not rely upon the TrialExaminer's analysis and conclusions with respect to the effect of theexisting contract grievance procedure and its utilization.This degree of imprecision in briefing a case is to be avoided for obviousreasons NISSAN MOTOR CORPORATION401Examination of the merits here makes obvious that Re-spondent precipitately effected an unjustified retaliationagainst Ballou for his role in the contractual grievance pro-cedure. This action was punitive in nature and petulant inorigin.Respondent has taken ordinary collective-bargain-ing discourse and sought to extract from it some sinistermeaning. It arrogated to itself the presumed authority tojudge validity of grievance content and to retaliate againstthe individual most associated with those it found dismay-ing. This is erroneous in principle and here violative in law.Grievance procedure is a mechanism for overall contractadministration, a most basic function of collective bargain-ing.While some limits do obtain, Respondent's case fallswoefully short of establishing that any breach of such lim-its occurred. As to background the insignificant vulgarismtoward Cabibi occurred in June, far removed in time fromthe dynamics of actual September grievances, and the Sep-tember 22 disdain Kelly found so annoying is routine con-versational bruising as this occurs in a labor relations con-text.Cf.Jos.T.Ryerson, supra,199NLRB at 464.Assuming, further, that a threat of excessive grievances onJune 30 and the "petty"/pettiness exchange of September22 showed an eagerness to challenge management, noshowing is present that such a course was truly followed.While a rapid succession of grievances (plus Ballou's actualor desired time off work to further them) inconveniencedRespondent, the resulting exasperation cannot be allowedto cripple duly negotiated provisions of the contract. Amere dozen grievances over 6 months' time, the showingthat most were dropped, the flurry just before fiscal year-end and a situation of only one being in arbitration are,collectively taken,matters that absolutely fail to showabuse of position by Ballou.14 Actually this discussionskirts the operative episode. What really happened was thatKelly became uncontrollably annoyed over repeated press-ing of the issue on temporaries (a matter he consideredunassailable under the arithmetical 2,400 hour leeway) 15and over the Union's failure,in his view,of making a con-vincing case for' Hambrick on the delicate subject of racial(if not union) discrimination. 16 On both points his reactionwas rigidly oriented only to Respondent's position, a luxu-ry he was entitled to talk about extensively but which hecould not act upon as was done. l7 Ballou's abrupt suspen-14CharlesMeyers & Company,190 NLRB 448 (1971), cited by Respon-dent, is readily distinguishable as one recognizing an employer's "right tomaintain order and respect" where a union committeeman had carried outduties "in a [taunting] fashion which unnecessarily disrupted operations atthe plant." In this regard I note that on September 27 Ballou's agitatedremark about "pulling" men was not carried further, nor did Respondent(through Kelly) view it as a serious matterat the time.15Cf.Hugo Neu-Proler Co,50 LA 1270 (L.Bailer), involved the fact thatduring negotiations the union failed in its effort to obtain an express provi-sion barring the subcontracting of any work without the union's consentThe arbitrator held that notwithstanding silence in such regard it did notmean that no "implied limitation" on subcontracting remained and thatmanagement's action was "arbitrary or unreasonable" as to continue sub-contracting of certain hauling work. The arbitral disposition was that atruckdriver deprived of overtime work under such circumstances had 'a mer-itorious grievance16Cross-examination revealed that "material[s]" raised by the Union re-garding Hambrick's treatment were,at the very least,valid components ofan inferentially based conclusion to be made on the grievance7My reasoning is not meant to generally commend Ballou's style ofSionwas pure retaliation, an action correctly viewed byGeneral Counsel as unlawfully impeding a union commit-teeman in the exercise of proper stewardship functions. SeeStateMechanical Constructors, Inc.,191 NLRB 393 (1971);ChathamManufacturing Company, Inc.,221NLRB 760(1976). I render a conclusion of law that Respondent, bysuspending Dale Ballou in retaliation for processing em-ployee complaints or grievances pursuant to the terms ofits collective-bargaining agreement with the Union, has en-gaged in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(1) and (3) and Section 2(6) and(7) of the Act. Accordingly, I recommend that Respondentcease and desist therefrom, that it make whole Dale Ballouwith backpay computed as provided inF.W.WoolworthCompany,90 NLRB 2&9 (1950), andIsis Plumbing & Heat-ing Co.,138NLRB 716 (1962), and appropriately post anotice.Upon the foregoing findings of fact, conclusion of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 18Respondent, Nissan Motor Corporation in U.S.A., Port-land, Oregon, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Suspending or in any other manner discriminatingagainst a union committeeman in retaliation for legitimateactivities pertaining to processing employee complaints orgrievances pursuant to the terms of its collective-bargain-ing agreement with the Union.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a)Make whole Dale Ballou for any loss of earnings hemay have suffered while suspended during October in themanner set forth in this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c)Post at its Portland, Oregon, warehouse copies of theattached notice marked "Appendix." 19 Copies of said no-tice, on forms provided by the Regional Director for Re-conduct while formerly functioning as committeeman, nor to find that heexhibited mature judgment in exercising the authority to grieve.18 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.19 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Baord" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDgion 19, after being duly signed by Respondent's author-be taken by Respondent to ensure that such notices are notized representative, shall be conspicuously posted by it im-altered, defaced, or covered by any other material.mediately upon receipt and be maintained for 60 consecu-(d)Notify,the Regional Director, in writing, within 20tive days thereafter, including all places where notices todays from the date of this, Order, what steps have beenemployees are customarily posted. Reasonable steps shalltaken to comply herewith.